Exhibit 99.1 NEWS ANTHONY R. CAMPBELL ELECTED TO COLUMBIA LABORATORIES BOARD OF DIRECTORS LIVINGSTON, NJ – December 17, 2008 - Columbia Laboratories, Inc. (Nasdaq: CBRX) announced today that as of December 16, its Board of Directors elected Anthony R. Campbell as a director of the Company.Mr. Campbell is a manager and senior analyst for Dorset Management Corporation and a member of Knott Partners Management, LLC. “We are pleased to welcome Tony to Columbia’s Board of Directors and we look forward to working with him to bring value to the Company’s shareholders,” commented Stephen G. Kasnet, Chairman of Columbia’s Board. Bob Mills, Columbia’s President and Chief Executive Officer, added, “Tony brings valuable experience in advising public companies in the life sciences industry and can contribute significantly to our Company.” Mr. Campbell is an “independent” director under the current NASDAQ National Market Listing Standards and brings to seven the number of independent directors on the Company’s eight-person Board.Mr. Campbell is expected to serve on the Board’s Audit Committee and Scientific Committee. Mr. Campbell has been a portfolio manager and senior analyst for Dorset Management Corporation since January 2000 and a director of Knott Partners Management, LLC since 2004.Before that, Mr. Campbell founded Windsor Partners, L.P. in 1986.Mr. Campbell was Principal and Managing Director of Berg Capital Corporation, a registered investment advisor, from 1984 through 1985, and also served as General Partner of Chelsea Partners, a private investment partnership, during that time.Mr. Campbell was a Vice President at the First Boston Corporation from 1975 through 1984, and from 1969 until 1975 was at McLeod, Young, Weir, Ltd. in Canada and was appointed a Vice President in 1973.He holds a B.S. degree from McGill University.He is also currently a director of Magna Entertainment. As disclosed in the Company’s annual meeting proxy statement filed with the Securities and Exchange Commission on April 8, 2008, Dorset Management Corporation beneficially owned (as defined under applicable securities laws) 9.9% of the Company’s outstanding common stock as of March 31, 2008. Page1 of 2 Anthony R. Campbell Elected to Columbia Laboratories Board of Directors December 17, 2008 About Columbia Laboratories Columbia Laboratories, Inc. is a specialty pharmaceutical company focused on developing and commercializing products for the women’s healthcare and endocrinology markets that use its novel bioadhesive drug delivery technology.Columbia markets CRINONE® 8% (progesterone gel) and PROCHIEVE® 8% (progesterone gel) in the United States for progesterone supplementation as part of an Assisted Reproductive Technology treatment for infertile women with progesterone deficiency.The Company also markets STRIANT® (testosterone buccal system) to treat hypogonadism in men.The Company’s partners market CRINONE 8%, STRIANT and three other products to additional U.S. and foreign markets.The Company’s research and development programs include the PREGNANT Study and a vaginal lidocaine product to prevent and treat dysmenorrhea (a condition marked by painful menstruation).
